


Exhibit 10.5




EXHIBIT B


AMENDED AND RESTATED REVOLVING NOTE


$40,000,000.00    Brookings, South Dakota
November 15, 2013


FOR VALUE RECEIVED, Daktronics, Inc., a South Dakota corporation (“Borrower”),
hereby promises to pay to the order of Bank of America, N.A., a national banking
association, 317 - 6th Avenue, Des Moines, Iowa 50309 (“Lender”), at or at such
other place as Lender may from time to time designate in writing, in lawful
money of the United States of America, the principal sum of Forty Million and
No/100 Dollars ($40,000,000.00) or so much thereof as may be advanced hereunder
and to pay interest on the outstanding principal balance hereof from time to
time at a fluctuating rate tied to the London Inter-Bank Offering Rate (“LIBOR
Rate”), plus 1.5%. The LIBOR Rate is a rate of interest equal to the rate per
annum equal to the British Bankers Association LIBOR Rate (or any successor
thereto approved by the Lender if the British Bankers Association is no longer
making a LIBOR rate available), as published by Reuters (or other commercially
available source providing quotations of such rate as selected by the Lender
from time to time), as determined on the first Business Day of each month at
approximately 11:00 a.m. London time, for U.S. Dollar deposits (for delivery on
the first day of such interest period), with a term of one month, as adjusted
from time to time in the Lender’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs. If such rate is
not available at such time for any reason, then the rate for that interest
period will be determined by such alternate method as reasonably selected by the
Lender. Any principal of, and to the extent permitted by applicable law, any
interest on this Note, which is not paid when due shall bear interest, from the
date due until paid, at a rate per annum equal to the non-default rate plus 4%.


Interest shall be computed on the basis of actual days elapsed and a year of 360
days. Interest only shall be paid on the first day of each month, commencing
October 1, 2012, and continuing on the first day of each month thereafter. The
total unpaid principal amount and all interest thereon shall be payable on
November 15, 2016 (the “Revolving Loan Maturity Date”). THIS NOTE REQUIRES A
BALLOON PAYMENT.


Borrower may borrow, repay and re-borrow hereunder in accordance with the terms
and conditions of the Loan Agreement, dated December 23, 2010, as amended by the
First Amendment to Loan Agreement, dated February 1, 2011, by the Second
Amendment to Loan Agreement, dated November 15, 2011, by the Third Amendment to
Loan Agreement dated July 2, 2012, by the Fourth Amendment to Loan Agreement
dated November 9, 2012, and by the Fifth Amendment to Loan Agreement of even
date herewith executed by Borrower and Lender (the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings given
them in the Loan Agreement. Borrower may prepay this Note in whole at any time,
or in part from time to time, without penalty or premium. No prepayment shall
suspend any required payments of either principal or interest on this Note or
reduce the amount of any scheduled payment. All prepayments on this Note shall
be applied to accrued but unpaid interest on the amount prepaid, then to
principal, and any other sums due and unpaid to Lender under the Loan Documents,
in such manner and order as Lender may elect in its discretion. The credit
available to Borrower under this Note will be reduced dollar for dollar by the
face amount of all Alternative Borrowing and Domestic Letters of Credit and as
otherwise provided in the Loan Agreement.


Failure to exercise any option provided herein shall not constitute a waiver of
the right to exercise the same in the event of any subsequent default. Borrower
agrees that if, and as often as, this Note is given to an

1

--------------------------------------------------------------------------------




attorney for collection or to defend or enforce any of Lender’s rights
hereunder, Borrower will pay to Lender Lender’s reasonable attorneys’ fees
together with all courts costs and other expenses paid by Lender.


Borrower waives presentment, protest and demand, notice of protest, demand and
of dishonor and nonpayment of this Note and any lack of diligence or delays in
collection or enforcement of this Note. Borrower agrees that this Note, or any
payment hereunder, may be extended from time to time, and Borrower consents to
the release of any party liable for the obligation evidenced by this Note, the
release of any of the security for this Note, the acceptance of any other
security therefor, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of Borrower.


A “Default” or “Event of Default” as described in the Loan Agreement shall
constitute a default under this Note. Any notice or demand to or upon Borrower
or Lender under this Note shall be given as provided in the Loan Agreement.


This Note represents an amendment, restatement and substitution of the
obligations initially set forth in the Amended and Restated Revolving Note of
the Borrower in favor of Lender dated November 9, 2012 in the original principal
of $35,000,000 (the “Original Note”). This Note is intended as an amendment,
restatement and substitution but shall not constitute a novation of the
indebtedness represented by the Original Note.


THIS NOTE SHALL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF
SOUTH DAKOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS OR PRINCIPLES THEREOF,
BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL
BANKS. WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE AND ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO, SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER SUCH APPLICABLE
LAW, BUT, IF ANY PROVISION OF THIS NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO SHALL BE HELD TO BE
PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH PROVISION SHALL BE IN
EFFECT ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR
RELATING HERETO.


AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA CIRCUIT COURT SITTING IN SIOUX FALLS, SOUTH DAKOTA; AND BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE,
LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.


[Remainder of Page Intentionally Blank - Signature Page Follows]

2

--------------------------------------------------------------------------------




BORROWER AND LENDER EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE
LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.






 
DAKTRONICS, INC.
 
 
 
By: /s/ Reece A. Kurtenbach
 
Name: Reece A. Kurtenbach
 
Title: Chief Executive Officer
 
 
 
By: /s/ Sheila M. Anderson
 
Name: Sheila M. Anderson
 
Title: Chief Financial Officer




















3